TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00286-CR


Debra Lynn Dove, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-08-206013, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	On March 6, 2009, appellant Debra Lynn Dove pled guilty to possession of cocaine
in exchange for a ten-year sentence, probated for six years.  The trial court signed its judgment
finding her guilty of possession and placing her on community supervision on March 10, 2009, and
appellant filed her notice of appeal on May 11, 2009.  The trial court has certified that appellant has
no right of appeal in this plea-bargain case, see Tex. R. App. P. 25.2(d), and appellant's notice of
appeal was untimely filed, see Tex. R. App. P. 26.2(a)(1).  We therefore dismiss the appeal for want
of jurisdiction.  See Tex. R. App. P. 25.2(d).

					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   July 24, 2009
Do Not Publish